Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	This final office action is in response to the application filed 2/2/2018.
3.	Claims 1-20 are pending. Claims 1, 9, and 17 are independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.
               With respect to independent claim 17, the applicant claims “a computer readable storage media (line 2), claim 18, (line 1), claim 19 (line 1), and  claim 20 (line 1).” The applicant’s specification (0051) includes a non-transitory computer-readable storage media” however the claim does not include the “non-transitory” part. Therefore, the broadest reasonable interpretation of the term must be applied. The broadest reasonable interpretation of the term “computer readable storage media” includes both statutory media and non-statutory media, such as carrier waves and data signals. For this reason, claims 17-20 are non-statutory. The examiner 


Claim Rejections - 35 U.S.C. § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 9, and 17 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Independent claims 1, 9, and 17 recites “use the identified portions of the history information and the user-created content to generate a background story that is separate from the user-created content and that tells of the process of producing the user-created content,” (lines 16-18).  It is unclear how to use “the user-created content to generate a background story that is separate from the user-created content”  For the purpose of prior art analysis, Examiner will interpret the claim limitation of “use the identified portions of the history information and the user-created content to generate a background story that is separate from the user-created content and that tells of the process of producing the user-created content,” as “using the user-created content” to create the background story.


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Chang (20140040712) in further view of Socolow (20040205515).

Regarding claim 1, Chang teaches an apparatus for annotating user-created content, (0018, discloses a created story including images and adding text or audio) the apparatus comprising: one or more computer processors; and a computer-readable storage medium comprising instructions for controlling the one or more computer processors (Figure 1) to be operable to: identify points in time along a timeline of a period of time during which the user-created content was created; (0006, discloses basing themes for a time period such as a wedding with a folder with images of the event and Fig. 22 and 0073, discloses metadata with images that includes a time and the arrangement module is capable of identifying 
Chang fails to teach autonomously collect history information relating to conditions and events that are concurrent with the identified points in time along the timeline of the period of time during which the user-created content was created; autonomously associate the history information with the user-created content at one or more of the identified points in time along the timeline during creation of the user content to identify portions of the history information related to circumstances surrounding the process of producing the user-created content; and use the identified portions of the history information and the user-created content to generate a background story that is separate from the user-created content and that tells of the process of producing the user-created content, wherein the background story comprises portions of the user –created content and conditions and events that are concurrent with points in time along the timeline of the period of time during which the user-created content was created.
Socolow teaches autonomously collect history information relating to conditions and events that are concurrent with the identified points in time along the timeline of the period of time during which the user-created content was created; (0060, discloses associating events with points on the timeline such as significant dates of a person’s life and 0064, discloses events can be vacations, high school years, or an event such as a Prom. (history information) and 0098, discloses automatically inserting an image into an appropriate point on the timeline and 0105, discloses historical events will be automatically added to the timeline such as a birthday  autonomously associate the history information with the user-created content at one or more of the identified points in time along the timeline during creation of the user content to identify portions of the history information related to circumstances surrounding the process of producing the user-created content; (0009, discloses a timeline with a plurality of points each representing an event and 0042, discloses the dashboard will generate interview-driven GUIs which guide the user in creating and enhancing parts of the story known as events and 0059, discloses associating events in a story with points on a timeline and 0105, discloses historical events will automatically be added to the timeline) and use the identified portions of the history information and the user-created content to generate a background story that is separate from the user-created content and that tells of the process of producing the user-created content,” (0060, discloses associating events with points on the timeline such as significant dates of a person’s life and 0064, discloses events can be vacations, high school years, or an event such as a Prom. and 0075, discloses categorizing the event such as a birthday or vacation or historical event and 0076-0090, discloses a memories section where the user can add any textual information to associate with that event including an interview capability that evoke specific questions about the event) wherein the background story comprises portions of the user –created content and conditions and events that are concurrent with points in time along the timeline of the period of time during which the user-created content was created 0009, discloses a timeline with a plurality of points each representing an event and 0042, discloses the dashboard will generate interview-
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Chang to incorporate the teachings of Socolow.  Doing so would assist the user in creating the story by automatically recognizing time points within the story’s timeline and automatically generate additional content such as text captions to add to the story to automatically associate events with user generated content for the story.

Regarding claim 2, Chang and Socolow teaches the apparatus of claim 1. Chang teaches wherein the computer-readable storage medium further comprises instructions for controlling the one or more computer processors to be operable to obtain metadata that describes the user-created content at one or more of the identified points in time on the timeline. (0072-0073, discloses the arrangement module accessing metadata associated with the media elements including a time component to arrange the elements and 0118, discloses the timeline)

Regarding claim 3, Chang and Socolow teaches the apparatus of claim 1.   Chang teaches wherein the computer-readable storage medium further comprises instructions for controlling the one or more computer processors to be operable to access information from one or more information sources that is based on subject matter comprising the user-created content to produce the suggested information.  (0016, discloses receiving information that indicates elements of the story should be added, removed or have a new position or size)

Regarding claim 4, Chang and Socolow teaches the apparatus of claim 1. Chang teaches wherein generating suggested information relating to conditions and events that are concurrent with the identified points in time on the timeline includes, (0015, discloses arranging images based on date/time) for each identified point in time on the timeline: accessing one or more information sources to identify events that are concurrent with the identified point in time; (0028, discloses relating elements in date/time according to events) accessing the one or more information sources to identify conditions that exist at the identified point in time; (0028, discloses accessing media elements to create a logical progression of the elements) identifying a location where the process of producing the user-created content is performed; (0015, discloses intelligence to arrange images based on location) and identifying people and/or items in the vicinity where the process of producing the user-created content is performed. (0059, discloses identifying related media using social media)

Regarding claim 5, Chang and Socolow teaches the apparatus of claim 4. Chang teaches wherein the conditions and events are based on subject matter comprising the user-created content. (0028, discloses relating elements by subject matter)

Regarding claim 6, Chang and Socolow teaches the apparatus of claim 1.  Chang teaches wherein the computer-readable storage medium further comprises instructions for controlling the one or more computer processors to be operable to perform the identifying and generating operations as a process separate from and subsequent to the process of producing the user-created content. (0006, discloses a user created album of a wedding and 0038, discloses end-user devices can create text and media elements and  0017, discloses generating a story from the multiple media elements The examiner interprets the identifying and generating is done subsequently to the user created content)

Regarding claim 7, Chang and Socolow teaches the apparatus of claim 6. Chang teaches wherein the computer-readable storage medium further comprises instructions for controlling the one or more computer processors to be operable to perform the identifying operation using a recorded history of the process of producing the user-created content, wherein the points in time on the timeline are time indices in the recorded history.  (0073, discloses using a time component identified from the metadata from the media elements to arrange the images in a chronological order)


Regarding claim 8, Chang and Socolow teaches the apparatus of claim 1. Chang teaches wherein the computer-readable storage medium further comprises instructions for controlling the one or more computer processors to be operable to perform the identifying and generating operations during the process of producing the user-created content. (0073, discloses the arrangement module that identifies the time components and 0016, discloses receiving information that indicates an element of the story should be added, removed, or have a new position or size)

Regarding claim 9, Chang teaches a method for annotating user-created content, (0018, discloses a created story including images and adding text or audio) the method comprising: identify points in time along a timeline of a period of time during which the user-created content was created; (0006, discloses basing themes for a time period such as a wedding with a folder with images of the event and Fig. 22 and 0073, discloses metadata with images that includes a time and the arrangement module is capable of identifying the time of the image for a chronological story and 0059-0060 and 0037-0039, media elements maybe created and accessed by end-user devices that maybe shared and 0030, discloses real-time contributions and collaboration and 0015, discloses automatically arranging media elements based on date/time) 
Chang fails to teach autonomously collect history information relating to conditions and events that are concurrent with the identified points in time along the timeline of the period of time during which the user-created content was created; autonomously associating the history information with the user-created content at one or more of the identified points in time along the timeline during creation of the user content to identify portions of the history information related to circumstances surrounding the process of producing the user-created content; and using the identified portions of the history information and the user-created content to generate a background story that is separate from the user-created content and that tells of the process of producing the user-created content, wherein the background story comprises portions of the user –created content and conditions and events that are concurrent with points in time along the timeline of the period of time during which the user-created content was created.
Socolow teaches autonomously collect history information relating to conditions and events that are concurrent with the identified points in time along the timeline of the period of time during which the user-created content was created; (0060, discloses associating events with points on the timeline such as significant dates of a person’s life and 0064, discloses events can be vacations, high school years, or an event such as a Prom. (history information) and 0098, discloses automatically inserting an image into an appropriate point on the timeline and 0105, discloses historical events will be automatically added to the timeline such as a birthday and 0050 and 0053 and 0059, discloses the dashboard organizes events chronologically and adding memories to events and 0076-0090, discloses a memories section where the user can add any textual information to associate with that event including an interview capability that evoke specific questions about the event) autonomously associating the history information with the user-created content at one or more of the identified points in time along the timeline during creation of the user content to identify portions of the history information related to circumstances surrounding the process of producing the user-created content; (0009, discloses a timeline with a plurality of points each representing an event and 0042, discloses the dashboard will generate interview-driven GUIs which guide the user in creating and enhancing parts of the story known as events and 0059, discloses associating events in a story with points on a timeline and 0105, discloses historical events will automatically be added to the timeline) and using the identified portions of the history information and the user-created content to generate a background story that is separate from the user-created content and that tells of the process of producing the user-created content,” (0060, discloses associating events with points on the timeline such as significant dates of a person’s life and 0064, discloses events can be vacations, high school years, or an event such as a Prom. and 0075, discloses categorizing the  wherein the background story comprises portions of the user –created content and conditions and events that are concurrent with points in time along the timeline of the period of time during which the user-created content was created 0009, discloses a timeline with a plurality of points each representing an event and 0042, discloses the dashboard will generate interview-driven GUIs which guide the user in creating and enhancing parts of the story known as events and 0059, discloses associating events in a story with points on a timeline and 0105, discloses historical events will automatically be added to the timeline)
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Chang to incorporate the teachings of Socolow.  Doing so would assist the user in creating the story by automatically recognizing time points within the story’s timeline and automatically generate additional content such as text captions to add to the story to automatically associate events with user generated content for the story.

Regarding claim 10, Chang and Socolow teaches the method of claim 9.  Chang teaches further comprising obtaining metadata that describes the user-created content at one or more of the identified points in time along the timeline. (0072-0073, discloses the arrangement module accessing metadata associated with the media elements including a time component to arrange the elements)

Regarding claim 11, Chang and Socolow teaches the method of claim 9. Chang teaches further comprising accessing information from one or more information sources that is based on subject matter comprising the user-created content to produce the suggested information. (0016, discloses receiving information that indicates elements of the story should be added, removed or have a new position or size)

Regarding claim 12, Chang and Socolow teaches the apparatus of claim 9.  Chang teaches wherein generating suggested information relating to conditions and events that are concurrent with the identified points in time on the timeline includes, (0015, discloses arranging images based on date/time) for each identified point in time: accessing one or more information sources to identify events that are concurrent with the identified point in time; (0028, discloses relating elements in date/time according to events) accessing the one or more information sources to identify conditions that exist at the identified point in time; (0028, discloses accessing media elements to create a logical progression of the elements) identifying a location where the process of producing the user-created content is performed; (0015, discloses intelligence to arrange images based on location) and identifying people and/or items in the vicinity where the process of producing the user-created content is performed. (0059, discloses identifying related media using social media)

Regarding claim 13, Chang and Socolow teaches the method of claim 12.  Chang teaches wherein the conditions and events are based on subject matter comprising the user-created content. (0028, discloses relating elements by subject matter)

Regarding claim 14, Chang and Socolow teaches the method of claim 9.  Chang teaches further comprising performing the identifying and generating operations as a process separate from and subsequent to the process of producing the user-created content. (0006, discloses a user created album of a wedding and 0038, discloses end-user devices can create text and media elements and  0017, discloses generating a story from the multiple media elements The examiner interprets the identifying and generating is done subsequently to the user created content)

Regarding claim 15, Chang and Socolow teaches the method of claim 14. Chang teaches further comprising performing the identifying operation using a recorded history of the process of producing the user-created content, wherein the points in time along the timeline are time indices in the recorded history.  (0073, discloses using a time component identified from the metadata from the media elements to arrange the images in a chronological order)

Regarding claim 16, Chang and Socolow teaches the method of claim 9. Chang teaches further comprising performing the identifying and generating operations during the process of producing the user-created content. (0073, discloses the arrangement module that identifies the time components and 0016, discloses receiving information that indicates an element of the story should be added, removed, or have a new position or size)

Regarding claim 17, Chang teaches a computer-readable storage medium for annotating user-created content, (0018, discloses a created story including images and adding  the computer-readable storage medium having stored thereon computer executable instructions, which when executed by a computer device, cause the computer device to: identify points in time along a timeline of a period of time during which the user-created content was created; (0006, discloses basing themes for a time period such as a wedding with a folder with images of the event and Fig. 22 and 0073, discloses metadata with images that includes a time and the arrangement module is capable of identifying the time of the image for a chronological story and 0059-0060 and 0037-0039, media elements maybe created and accessed by end-user devices that maybe shared and 0030, discloses real-time contributions and collaboration and 0015, discloses automatically arranging media elements based on date/time) 
Chang fails to teach autonomously collect history information relating to conditions and events that are concurrent with the identified points in time along the timeline of the period of time during which the user-created content was created; autonomously associate the history information with the user-created content at one or more of the identified points in time along the timeline during creation of the user content to identify portions of the history information related to circumstances surrounding the process of producing the user-created content; and use the identified portions of the history information and the user-created content to generate a background story that is separate from the user-created content and that tells of the process of producing the user-created content, wherein the background story comprises portions of the user –created content and conditions and events that are concurrent with points in time along the timeline of the period of time during which the user-created content was created.
Socolow teaches autonomously collect history information relating to conditions and events that are concurrent with the identified points in time along the timeline of the period of time during which the user-created content was created; (0060, discloses associating events with points on the timeline such as significant dates of a person’s life and 0064, discloses events can be vacations, high school years, or an event such as a Prom. (history information) and 0098, discloses automatically inserting an image into an appropriate point on the timeline and 0105, discloses historical events will be automatically added to the timeline such as a birthday and 0050 and 0053 and 0059, discloses the dashboard organizes events chronologically and adding memories to events and 0076-0090, discloses a memories section where the user can add any textual information to associate with that event including an interview capability that evoke specific questions about the event) autonomously associate the history information with the user-created content at one or more of the identified points in time along the timeline during creation of the user content to identify portions of the history information related to circumstances surrounding the process of producing the user-created content; (0009, discloses a timeline with a plurality of points each representing an event and 0042, discloses the dashboard will generate interview-driven GUIs which guide the user in creating and enhancing parts of the story known as events and 0059, discloses associating events in a story with points on a timeline and 0105, discloses historical events will automatically be added to the timeline) and use the identified portions of the history information and the user-created content to generate a background story that is separate from the user-created content and that tells of the process of producing the user-created content,” (0060, discloses associating events with points on the timeline such as significant dates of a person’s life and 0064, discloses events can be vacations, high school years, or an event such as a Prom. and 0075, discloses categorizing the  wherein the background story comprises portions of the user –created content and conditions and events that are concurrent with points in time along the timeline of the period of time during which the user-created content was created 0009, discloses a timeline with a plurality of points each representing an event and 0042, discloses the dashboard will generate interview-driven GUIs which guide the user in creating and enhancing parts of the story known as events and 0059, discloses associating events in a story with points on a timeline and 0105, discloses historical events will automatically be added to the timeline)
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Chang to incorporate the teachings of Socolow.  Doing so would assist the user in creating the story by automatically recognizing time points within the story’s timeline and automatically generate additional content such as text captions to add to the story to automatically associate events with user generated content for the story.

Regarding claim 18, Chang and Socolow teaches the computer-readable storage medium of claim 17.  Chang teaches wherein the computer executable instructions, which when executed by the computer device, further cause the computer device to obtain metadata that describes the user-created content at one or more of the identified points in time along the timeline. (0072-0073, discloses the arrangement module accessing metadata associated with the media elements including a time component to arrange the elements)

Regarding claim 19, Chang and Socolow teaches the apparatus of claim 17.  Chang teaches wherein generating suggested information relating to conditions and events that are concurrent with the identified points in time includes along the timeline, (0015, discloses arranging images based on date/time) for each identified point in time: accessing one or more information sources to identify events that are concurrent with the identified point in time; (0028, discloses relating elements in date/time according to events) accessing the one or more information sources to identify conditions that exist at the identified point in time; (0028, discloses accessing media elements to create a logical progression of the elements) identifying a location where the process of producing the user-created content is performed; (0015, discloses intelligence to arrange images based on location) and identifying people and/or items in the vicinity where the process of producing the user-created content is performed. (0059, discloses identifying related media using social media)

Regarding claim 20, Chang and Socolow teaches the computer-readable storage medium of claim 17.  Chang teaches wherein the computer executable instructions, which when executed by the computer device, further cause the computer device to perform the identifying and generating operations as a process separate from and subsequent to the process of producing the user-created content. (0006, discloses a user created album of a wedding and 0038, discloses end-user devices can create text and media elements and  0017, discloses generating a story from the multiple media elements The examiner interprets the identifying and generating is done subsequently to the user created content)


Response to Arguments

Applicant’s arguments, see Remarks, filed 12/17/2020, with respect to the rejection(s) of claim(s) 1, 9, and 17 under Chang and Biligren have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chang and Socolow.

The applicant’s first argument regarding Chang and Biligren (page 9) is that Chang and Biligren fails to disclose or suggest ”collecting” history information relating to conditions and events that are concurrent with the identified points in time along the timeline of the period of time during which the user-created content was created;” See detailed rejection above regarding Socolow.

The applicant’s second argument regarding Chang and Biligren (page 9) is that Chang and Biligren fails to disclose or suggest “identify portions of the history information related to circumstances surrounding the process of producing the user-created content;” See detailed rejection above regarding Socolow.

The applicant’s third argument regarding Chang and Biligren (page 9) is that Chang and Biligren fails to disclose or suggest “and use the identified portions of the history information and the user-created content to generate a background story that is separate from the user-created content and that tells of the process of producing the user-created content,” See detailed rejection above regarding Socolow.

The applicant’s fourth argument regarding Chang and Biligren (page 9) is that Chang and Biligren fails to disclose or suggest “wherein the background story comprises portions of the user –created content and conditions and events that are concurrent with points in time along the timeline of the period of time during which the user-created content was created” See detailed rejection above regarding Socolow.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday; 08:00a.m.-05.00 p.m EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STEVEN GOLDEN/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144